Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-23 are currently pending in this application.

Response to Amendments
The applicant amended independent claims 1, 14 and 23 with additional features similar to “wherein the determined image is changed according to change of the detected distance from the surface of the 3D object to the reference position based on addition or removal of a portion of the 3D object”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claim(s) 1-6, 9, 11-19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijima (Machine Translation of JP2009216958; IDS).

Regarding claim 1, Kijima teaches an information processing apparatus (e.g., The present invention relates to a 3-dimensional display device for projecting and displaying an image on a screen object having a three dimensional shape.  Kijima: [0007] L.1-2) comprising:
circuitry configured to (e.g., It is obvious that the three dimensional display device includes electronics circuit) 
detect a three-dimensional (3D) object (e.g., a combined screen 3 composed of two hemispherical parts 3a and 3b of the same shape which can be disassembled and reassembled, and which displays image data representing an internal organ of a virtual size which is a virtual object; Kijima: [0020] L.3-6) and a distance (e.g., the distance of surface of the parts 3a and 3b from the top of surface of the screen 3) from a surface of the 3D object (e.g., The screen position and orientation sensor 10 is accurately fixed at a pre-specified position of the components 3a, 3b.  Based on the information of the position and orientation output from the screen position and orientation sensor 10, the image data generating means calculates an accurate position and orientation of the parts 3a and 3b in the space. Kijima: [0024] L.1-5 and Fig.3; reproduced below for reference.

    PNG
    media_image1.png
    528
    530
    media_image1.png
    Greyscale

It can be seen that the sensors 10 are on the surface of 3a and 3b) to a reference position (e.g., the position of combined screen 3 that disassembles (separates) into 3a and 3b with planar portion 4a of 3a and 4b of 3b; Kijima: Fig. 3), wherein the surface of the 3D object is located between the reference position and a sensor that is used to detect the distance (e.g., The computer 9 is connected to a screen position and orientation sensor 10 connected to components 3a and 3b, and a viewpoint position sensor 12 for measuring the viewpoint position of the observer. … The position sensor 12 and the position measuring data output from the screen position and orientation sensor 10 are respectively input to the computer 9 and used for calculation of the image data generating means. Kijima: [0023] L.1-9), 
determine an image corresponding to the detected 3D object and the detected distance from the surface of the 3D object to the reference position (e.g., As shown in Fig. 2, the image data generating means is configured to project onto the respective hemispherical portions 5a, 5b of the parts 3a, 3b when the combined screen 3 is recognized as being present in the projection space 6 of the projection means 2 and the combined screen 3 is combined.  Kijima: [0025] L.1-4 and Fig. 2; reproduced below for reference. 

    PNG
    media_image2.png
    388
    401
    media_image2.png
    Greyscale

The image data generating means recognizes in advance the coordinate value of the outline image data 7 projected at the joining position of the component 3a and the component 3b.  Further, the section creation position of the volume data of the viscera corresponding the outline image data 7 is recognized in advance.  The image generating means uses data obtained by extracting the built-in volume data at the section creation position as an image to be projected onto the planar portions 4a and 4b of the parts 3a and 3b which are divided and newly exposed. Kijima: [0026] and Fig. 3.  The reference position is the joining position of the component 3a and the component 3b), and 
control a displaying of the determined image upon the surface of the 3D object (e.g., As shown in Fig. 3, when the combined screen 3 is disassembled, the positions of the planar portions 4a, 4b of the parts 3a, 3b are spaced apart.  When the image data generation means recognizes that the combined screen 3 has been disassembled from the measurement data of the position output by the position and orientation sensor 10, the image data generation means generates the cross-sectional image data 8a projected on the planar portion 4a exposed in the projection space anew and the cross-sectional image 8b projected on the planar portion 4b. Kijima: [0027]).
wherein the determined image is changed according to change of the detected distance from the surface of the 3D object to the reference position based on addition or removal of a portion of the 3D object (e.g., Fig. 7 shows a combined screen used in the 5 dimensional display device of this embodiment.  The screen object 30 of the present embodiment imitates the head of an adult of a substantially full size, and is constituted of a plurality of parts 31 to 36 which are formed in a round shape and whose central axis is the vertical direction of the head.  The parts 31 to 36 are rotatably connected to a shaft member 37 fixed in the projection space 6. A rotation sensor 38 is disposed at the connecting portion of the shaft member 37 and the components 31-36, and detects which of the component 31 to 36 has been rotated and moved at any angle. Kijima: [0040] and Fig. 7; reproduced below for reference.

    PNG
    media_image3.png
    337
    313
    media_image3.png
    Greyscale

Therefore, when the sensor detects portion 33 is rotated. The image data generation means calculates in advance a cross section corresponding to the joining position of the parts 31 to 36 in the virtual object.  As shown in Fig. 8, when it is recognized that any of the components 31 to 36 is rotated and moved by the output of the rotation sensor 38 and the plane portion is newly exposed in the projection space, the image data generating unit extracts the data from the volume data of the brain at the section creation position and generates a section 40 of the brain for projecting the data on the exposed plane portion.  Kijima: [0042] and Fig. 8; reproduced below for reference.  

    PNG
    media_image4.png
    318
    327
    media_image4.png
    Greyscale

Therefore, when the sensor 38 detects the portion that is rotated, images of the cross section at the corresponding portion is generated.  Therefore, when the sensor 38 detects the portion, from the top surface, that is rotated, image data generating unit extracts the data from the volume data of the brain at the section and generates a section 40 of the brain for projecting the data on the exposed plane portion, such as 4a and 4b as shown in Fig. 3.  Thus, when portion 33 is rotated (and detected by sensor 38), image data of the exposed plane portion of portion 33 are displayed on the exposed plane portion 4a and 4b in the manner as shown in Fig. 3. Thus, as the rotation portions move from portions 31 to 35, the planar portions are showing images of the brain to the mouth portion of the head.  It is obvious that the detected distance (by sensor 38 from portions 31 down to 35, the upper portion is increasing and the lower portion is decreasing. Thus, as the sensor detects portion that is rotated, image of the exposed plane portion is generated from the volume data at the portion. As the sensor 38 detects portion is rotated from 33 to 34, the image generating unit extracts data from the volume data from portion 33 to 34 and planar images exposed on 4a and 4b changes from portion 33 to 34).

Regarding claim 2, Kijima teaches the information processing apparatus according to claim 1, wherein the displaying of the determined image comprises projecting the determined image onto the surface of the 3D object (e.g., As shown in Fig. 3, when the combined screen 3 is disassembled, the positions of the planar portions 4a, 4b of the parts 3a, 3b are spaced apart.  When the image data generation means recognizes that the combined screen 3 has been disassembled from the measurement data of the position output by the position and orientation sensor 10, the image data generation means generates the cross-sectional image data 8a projected on the planar portion 4a exposed in the projection space anew and the cross-sectional image 8b projected on the planar portion 4b. Kijima: [0027]). 

Regarding claim 3, Kijima teaches the information processing apparatus according to claim 2, wherein the surface of the 3D object is a top surface (e.g., As shown in Fig. 3, when the combined screen 3 is disassembled, the positions of the planar portions 4a, 4b of the parts 3a, 3b are spaced apart.  When the image data generation means recognizes that the combined screen 3 has been disassembled from the measurement data of the position output by the position and orientation sensor 10, the image data generation means generates the cross-sectional image data 8a projected on the planar portion 4a exposed in the projection space anew and the cross-sectional image 8b projected on the planar portion 4b. Kijima: [0027] and Fig. 1; reproduced below for reference.  

    PNG
    media_image5.png
    526
    459
    media_image5.png
    Greyscale

The projector 2, at the top, projects generated images on the planar portion 4a and 4b), and the projecting of the determined image onto the top surface is performed by a projector located above the top surface (e.g., In the three dimensional display device 1 of this embodiment, when the components 3a and 3b constituting the combined screen 3 are disassembled, the external contour images 7a and 7b and the cross-sectional images 8a and 8b of the internal organs can be projected.  Thus, it is possible to provide a visual effect as if the full size of the viscera is cut and embedded in the respective parts 3a and 3b.  By projecting the cross-sectional images 8a and 8b of the internal organs on the planar portions 3a and 3b of the parts 4a and 4b, it becomes possible to observe in detail an internal image which has been difficult to observe in a conventional three dimensional display device. Kijima: [0030]). 

Regarding claim 4, Kijima teaches the information processing apparatus according to claim 2, wherein the surface of the 3D object is a side surface, and the projecting of the determined image onto the side surface is performed by a projector located to a side of the side surface (e.g., The arrangement in Fig. 1 has the projector 2 placed at the top and the generated images are project from the top with the planar portions 4a and 4b facing the projector at the top.  When the combined screen 3 is place with the surface facing sideways as shown in Figs. 2 and 4, it is obvious that the projector 2 has to be placed to project from the side so that the generated images are projected onto the planar portions 4a and 4b placed with the joining position of component 3a and the component 3b in the direction shown in Figs 2 and 4). 

Regarding claim 5, Kijima teaches the information processing apparatus according to claim 1, wherein the determined image corresponds to a vertical or horizontal cross sectional layer of the 3D object based on the detected distance from the surface of the 3D object to the reference position (e.g., the joining position of the components 3a and 3b (taken as the reference position) is in horizontal position as in Fig. 1, the image of the internal organ is projected in a vertical (upward) direction 8a and 8b in Fig. 3 and when the joining position of the components 3a and 3b is in a vertical direction as shown in Fig. 2, the image of the internal organ is projected in a horizontal (sideway) direction 8a (not shown) and 8b in Fig. 4).

Regarding claim 6, Kijima teaches the information processing apparatus according to claim 1, wherein when the detected 3D object is a model of a building, the determined image corresponds to a floor of the building based on the detected distance from the surface of the model of the building to the reference position (e.g., Fig. 7 shows a combined screen used in the 5 dimensional display device of this embodiment.  The screen object 30 of the present embodiment imitates the head of an adult of a substantially full size, and is constituted of a plurality of parts 31 to 36 which are formed in a round shape and whose central axis is the vertical direction of the head.  The parts 31 to 36 are rotatably connected to a shaft member 37 fixed in the projection space 6 (see Fig. 1 with the projector 2 at the top).  A rotation sensor 38 is disposed at the connecting portion of the shaft member 37 and the components 31 to 36, and detects which of the components 31 to 36 has been rotated and moved at any angle.  Kijima: [0040]. It is obvious that the screen object can be used to imitate a building with 5 floors where component 31 is the top surface or the roof, component 32 is the 5th floor, component 33 is the 4th floor, component 34 is the 3rd floor, component 35 is the 2nd floor and component 36 is the 1st floor.  Instead of generating the cross-sectional view of the internal structure of the brain, images are generated for the floorplans of each floor of the building and projected on the surface of the components 31 to 36). 

Regarding claim 9, Kijima teaches the information processing apparatus according to claim 1, wherein the displaying of the determined image is further controlled according to a user operation (e.g., An observer can project a detailed internal image onto a screen object by moving a screen object in a projection space of an image by his/her operation and decomposing the screen object at a position where the inside of the virtual object is desired to be displayed. Kijima: [0013] L.8-12). 

Regarding claim 11, Kijima teaches the information processing apparatus according to claim 9, wherein the user operation comprises moving a displayed virtual object within the determined image (e.g., With the three dimensional display device of the present invention, an observer is provided.  By moving a screen object in a projection space of an image projected in a state fixed in a real space and decomposing a screen object at a position selected by itself, an internal image corresponding to a cross section at an arbitrary position of a real object can be projected on a screen object and observed in three dimensions.  Kijima: [0018].  As the screen object is decomposing from one end to another, the internal organ is displayed from one end to another). 

Regarding claim 12, Kijima teaches the information processing apparatus according to claim 9, wherein the user operation comprises changing environmental data related to the 3D object (e.g., Data of an image of an internal organ projected by the projector 2 is supplied from an image data generating means which is stored in the form of a program executable in a storage device of the computer 9 connected thereto.  Kijima: [0021] L.3-6. Therefore, in the scenario of Figs. 1-4, data of an internal organ (Kijima: [0021] L.5) is used to project images on the screen object 3.  In the scenario of Figs. 4-6, data of the enlarged cells (Kijima: [0039] L.4) is used to project on the screen object 20. In the scenario of Figs. 7-8, data of brain (Kijima: [0042] L.6) is used to project on the screen object 30). 

Regarding claim 13, Kijima teaches the information processing apparatus according to claim 12, wherein the environmental data comprises one or more of a light direction and a wind direction (e.g., the combined screen 3 is recognized as being present in the projection space 6 of the projection means 2 and the combined screen 3 is combined.  Kijima: [0025] L.2-4 and Fig. 1).

Regarding claims 14-19 and 22, the claims are method claims of apparatus claims 1-6 and 9 respectively.  The claims are similar in scope to claims 1-6 and 9 respectively and they are rejected under similar rationale as claims 1-6 and 9 respectively.
Kijima further teaches that “In order to observe an image of a particular portion in more detail, a method has been known in which an observation position on an image is designated by an input means such as a mouse or a keyboard and displayed on another display.” (Kijima: [0005] L.1-3).

Regarding claim 23, the claim is a non-transitory computer-readable storage medium claim of apparatus claim 1.  The claim is similar in scope to claim 1 and it is rejected under similar rationale as claim 1.
Kijima further teaches that “Data of an image of an internal organ projected by the projector 2 is supplied from an image data generating means which is stored in the form of a program executable in a storage device of the computer 9 connected thereto.” (Kijima: [0021] L.3-6).

Claim(s) 7-8 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijima as applied to claim 1 and further in view of Aruga (2016/0210736).

Regarding claim 7, Kijima teaches the information processing apparatus according to claim 1, wherein the sensor used to detect the distance from the surface of the 3D object to the reference position comprises one or more of a stereo camera and a depth sensor (see 7_1 below). 
While Kijima does not explicitly teach, Aruga teaches:
(7_1). the sensor used to detect the distance from the surface of the 3D object to the reference position comprises one or more of a stereo camera and a depth sensor (e.g., In the foregoing embodiments, the cameras 61 and 62 which are a plurality of cameras serving as units measuring a distance to an imaged target have been used. However, the units measuring the distance to the captured target are not limited to the stereo cameras according to the foregoing embodiments, but may be modified variously. For example, the HMD 100 may include a monocular camera and a depth sensor that measures a distance. As the depth sensor, a sensor using an infrared ray may be used and various modifications can be realized.  Aruga: [0085]. Therefore, a plurality (61 and 62) of cameras (stereo cameras) and a depth sensor are used to measure distance to an image target (a reference position)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aruga into the teaching of Kijima so that distance measurements can be performed conveniently with the stereo cameras and a depth sensor on a head mounted display.

Regarding claim 8, Kijima teaches the information processing apparatus according to claim 1, wherein the displaying of the determined image comprises displaying the determined image in a plane parallel to the surface of the 3D object by a head-mounted display (HMD) (see 8_1 below). 
While Kijima does not explicitly teach, Aruga teaches:
(8_1). the displaying of the determined image comprises displaying the determined image in a plane parallel to the surface of the 3D object by a head-mounted display (HMD) (e.g., the HMD 100 may allow the user to view a two-dimensional image by guiding image light indicating the same image to the right and left eyes of the user or may allow the user to view a three-dimensional image by guiding image light indicating different images to the right and left eyes of the user.  Aruga: [0103]).
It would have obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Aruga into the teaching of Kijima so that the head-mounted display (HMD) enables the user view both a two-dimensional (2D) and three-dimensional (3D) images.

Regarding claims 20-21, the claims are method claims of apparatus claims 7-8 respectively.  The claims are similar in scope to claims 7-8 respectively and they are rejected under similar rationale as claims 7-8 respectively.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kijima as applied to claim 9 and further in view of Hiroi et al. (2015/0304615; IDS).

Regarding claim 10, Kijima teaches the information processing apparatus according to claim 9, wherein the user operation comprises a proximity operation or a touch operation of an operation tool of the user (see 10_1 below). 
While Kijima does not explicitly teach, Hiroi teaches:
(10_1). the user operation comprises a proximity operation or a touch operation of an operation tool of the user (e.g., Fig. 7 shows a combined screen used in the 5 dimensional display of this embodiment.  The screen object 30 of the present embodiment imitates the head of an adult of a substantially full size, and is constituted of a plurality of parts 31 to 36 which are formed in a round shape and whose central axis is the vertical direction of the head.  The parts 31 to 36 are rotatably connected to a shaft member 37 fixed in the projection space 6.  A rotation sensor 38 is disposed at the connecting portion of the shaft member 37 and the component 31 to 36, and detects which of the components 31 to 36 has been rotated and moved at any angle.  Kijima: [0040]. Therefore, when component 33 is selected, components 31 to 32 will be rotated with the rotation sensor 38 disposed at the connecting portion of the shaft member 37.  Hiroi teaches that the operation detection unit 15 may detect user operation. In some aspects, the operation detection unit 15 may detect user operation using the specific region for at least part of the projection image plane or outside of the projection image plane based on the region position information obtained by the user position obtaining unit 13 and the projection position information obtained by the projection position obtaining unit 14. In some instances, the operation detection unit 15 may detect operation of touching an arbitrary part inside or outside of the projection image plane using the specific region and immediately moving the specific region away from the projection surface (hereinafter, described as tap operation).  Hiroi: [0047] L.1-13.  Therefore, selection of component can be performed by touching the circumference of a component to enable the rotation of components above the touched component so that image can be generated and projected on the touched (selected) component).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hiroi into the teaching of Kijima because touch is an intuitive interface to a computing device.

Response to Arguments
Applicant’s arguments filed on December 14, 2021 have been fully considered but they are not persuasive.
R1.	The applicant amended the independent claims 1, 14 and 23 with additional features “wherein the determined image is changed according to change of the detected distance from the surface of the 3D object to the reference position based on addition or removal of a portion of the 3D object”.
The examiner applied the reference of Kijima to teach the features with paragraphs [0040], [0042] and Figs. 7 and 8.
Kijima teaches that “A rotation sensor 38 is disposed at the connecting portion of the shaft member 37 and the components 31-36, and detects which of the component 31 to 36 has been rotated and moved at any angle.” (Kijima: [0040] and Fig. 7).
Therefore, sensor 38 detects the portion that has been rotated and moved. Portion moved can be referred from the top (portion 31) or bottom (portion 36) surface of the head (which is taken as a 3D object).
Kijima further teaches that “As shown in Fig. 8, when it is recognized that any of the components 31 to 36 is rotated and moved by the output of the rotation sensor 38 and the plane portion is newly exposed in the projection space, the image data generating unit extracts the data from the volume data of the brain at the section creation position and generates a section 40 of the brain for projecting the data on the exposed plane portion.” (Kijima: [0042] and Fig. 8).
Therefore, as the portion that has been rotated and moved is detected, the corresponding portion of the volume data is extracted to generate images for projecting on the exposed plane portion as shown in 4a and 4b in Fig. 3.
For details, please see the rejection to the independent claims above.
R2.	The applicant argued on p. 9 and 10 that “However, there is nothing in Kijima that would fairly teach or suggest the elements presently recited in relation to a determined image being changed according to change of the detected distance from the surface of the 3D object to the reference position based on addition or removal of a portion of the 3D object. As such, it is simply not possible for Kijima to satisfy the elements particularly recited by amended independent claim 1.”
The examiner disagreed respectfully.  As discussed in R1 above, Kijima teaches the amended features as amended in the independent claims.  Thus, as an example when the portion moved is detected from portion 31 to 35, exposed planar images changed from volume data at portion 31 to portion 35.  Thus, as the portion moved is changed, the exposed planar images of the brain portion are removed and the exposed planar images of the mouth portion are added (displayed).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611